DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/15/2019 and the Remarks and Amendments filed on 2/5/2021.

Election/Restrictions

Newly submitted claims 21-31 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: Claims 21-27 are directed towards a system configured to execute a sequence model that makes use of a deep learning system to recommend remedial actions for a machine learning pipeline, which would be best classified under G06N3/08 (Learning methods).  Claims 28-31 are directed towards an apparatus that tracks user actions with a computer simulation to recommend a remedial action for a machine learning pipeline, which would be best classified under G06N7/06 (“Simulation on general purpose computers”) or G06N3/08  (Learning methods).  Claims 1-9, as examined in the previous office action dated 1/6/2021, and claims 32-39 are directed towards a decision tree model that identifies changes in behaviors of users and predictions of models, which would be best classified into G06N5/003 (Dynamic trees).


Claim Objections

Claims 1-9 and 32-39 are objected to because of the following informalities: 

Claim 1 discloses “execute a decision tree model” (emphasis added), removing the omission of the word “a”.  Claims 2-9 and 32-39 dependent on objected to claim 1, and are also objected to based on this dependency.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1-9 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the computer-implemented decision tree model”.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-9 and 32-39 depend on claim 1, and are rejected under 35 U.S.C. 112(b) as being indefinite by virtue of their dependency on indefinite claim 1.

Regarding claim 5, the equation in claim 5 discloses variables which are not defined. For example, it is not known what t(prime) is, what c(superscpript t) is, or what T is. For examination purposes, the undefined variables will be interpreted to be any variables associated with a probability.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 32-39 are rejected under 35 U.S.C. 103 as being obvious over Sampaio et al. (US 20200366699 A1, hereinafter “Sampaio”) in view of Maughan et al. (US 20170330109 A1, hereinafter “Maughan”).

Regarding claim 1, Sampaio discloses [ajn apparatus, comprising: at least one processor; and at least one computer storage that is not a transitory signal and that comprises instructions executable by the at least one processor to: ([0024]) 
execute decision tree model having access to historical data, model features, and model metadata to identify changes in behaviors of users of computer simulations and changes in predictions of models to recommend to users at least in part by: ([0028]-[0030j; "concept drift"; F1A-F1C; [0112]), 
determining, for at least a first prediction model, whether a change is associated with a model quality metric associated with the first prediction model; ([0028]-[0030j; "model scores"; and F1B); 
responsive to determining that a change is associated with the model quality metric associated with the first prediction model, generating a signal to cause the computer-implemented decision tree model or a sequence model to identify causes of the change using feature distribution statistics ([0030]; "In an embodiment, a model monitoring process uses a stream of scores produced by a machine learning model to detect local changes in their distribution", the feature distribution is the distribution of model scores; and [0034]); responsive to determining that statistics regarding a distribution of features have changed, generate a signal indicating that user behaviors might have changed; ([0002];" sudden changes in behavior"; and [0028]-[0030]; and [0045]).
Sampaio fails to explicitly disclose responsive to determining that a change is not associated with the model quality metric associated with the first prediction model, generating a signal to initiate a system health check comprising determining whether a ranking of features by importance has changed; responsive to determining that the ranking of features by importance has changed, determining whether statistics regarding a distribution of features have changed; responsive to determining that statistics regarding a distribution of features have changed, generating a signal indicating that user behaviors might have changed; responsive to determining that statistics regarding a distribution of features have not changed, indicating a healthy system; responsive to determining that the ranking of features by importance has not changed, indicating a healthy system; and responsive to the signal indicating that user behaviors might have changed, execute at least one of the following: retrain at least one model, develop at least one new model, create at least one new feature for at least one model, input data to at least one feature service, generate an alert that user behaviors might have changed, re-deploy in production at least one default model, change at least one feature of at least one model.
Maughan discloses responsive to determining that a change is not associated with the model quality metric associated with the first prediction model, generating a signal to initiate a system health check comprising determining whether a ranking of features by importance has changed; ([0070-0074])
responsive to determining that the ranking of features by importance has changed, determining whether statistics regarding a distribution of features have changed; ([0070-0074])
responsive to determining that statistics regarding a distribution of features have changed, generating a signal indicating that user behaviors might have changed; (0002]; "sudden changes in behavior"; and [0028]-[0030]; and [0045])
responsive to determining that statistics regarding a distribution of features have not changed, indicating a healthy system; ([0070-0074]; and [0062-0064]; a healthy system is indicated when a drift is not detected)
responsive to determining that the ranking of features by importance has not changed, indicating a healthy system; and ([0070-0074]; and [0062-0064]; a healthy system is indicated when a drift is not detected)
responsive to the signal indicating that user behaviors might have changed, execute at least one of the following: retrain at least one model, develop at least one new model, create at least one new feature for at least one model, input data to at least one feature service, generate an alert that user behaviors might have changed, re-deploy in production at least one default model, change at least one feature of at least one model (Figure 8, Element 806; “retrain the model” discloses retrain at least one model based on a detected drift phenomenon; and [0049]).
Sampaio and Maughan are analogous art because both are concerned with concept drift in a machine learning context.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampaio to determine whether ranking of features of importance or distribution of features have or have not changed, indicating a healthy system, and retraining a model, as disclosed by Maughan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would better provide for drift detection and correction for predictive analytics (Maughan; Abstract).

2, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose identify that an attribute of a data set for generating an indicia of model features has changed and in response automatically backfill data into the indicia of model features to compensate for processing delay; identify that an attribute of a data set for generating the indicia of model features has not changed and in response re-train the first prediction model.
Maughan discloses identify that an attribute of a data set for generating an indicia of model features has changed and in response automatically backfill data into the indicia of model features to compensate for processing delay; ([0007]; “In certain embodiments, workload data may include one or more records. In further embodiments, a model may include one or more learned functions based on training data. In one embodiment, a method includes detecting a drift phenomenon relating to one or more predictive results. In a certain embodiment, a method includes retraining a model based on updated training data, in response to detecting a drift phenomenon” and [0049]).
identify that an attribute of a data set for generating the indicia of model features has not changed and in response re-train the first prediction model ([0049]; “In certain embodiments, the predictive analytics module 102 may retrain a predictive model (e.g., generate a new/retrained predictive ensemble, generate new/retrained learned functions, or the like), in response to detecting the drift phenomenon”).
Sampaio and Maughan are analogous art because both are concerned with concept drift in a machine learning context.  It would have been obvious to one of 

Regarding claim 3, the rejection of claim 1 is incorporated and Sampaio further discloses a deep learning system; raw data distribution statistics for input to the deep learning system; feature data including feature data distribution statistics, importance of respective features in the model, and status of feature deployment for input to the deep learning system; monitoring data including computer component usage, requests processed, and temporal characteristics of machine learning for input to the deep learning system; and model data including model performance metrics measures and model meta-data metrics for input to the deep learning system; the deep learning system outputting recommendations of remedial actions for a machine learning pipeline ([0028-0040]; and Figure 2).

Regarding claim 32, the rejection of claim 1 is incorporated and Sampaio further discloses track changes in quality of model predictions indicating performance of respective computer simulation models; (Figure 2; the model scores being the change in model predictions; and Figure 9)
responsive to identifying a first amount of data, invoke the computer-implemented decision tree model to identify changes in behaviors of users of computer simulations and changes in predictions of models to recommend to users; ([0028]-[0036] and Figure 1A-1C and Figure 2)
and responsive to a second amount of data different from the first amount of data, invoke the computer-implemented sequence model to identify changes in behaviors of users of computer simulations and changes in predictions of models to recommend to users ([0028]-[0036] and Figure 1A-1C and Figure 2; and Figure 9; and [0040]).

Regarding claim 33, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose responsive to the signal indicating that user behaviors might have changed, retrain at least one model.
Maughan discloses responsive to the signal indicating that user behaviors might have changed, retrain at least one model (Figure 8, Element 806; “retrain the model” discloses retrain at least one model based on a detected drift phenomenon; and [0049]).
The motivation to combine Sampaio and Maughan is the same as discussed above with respect to claim 1.

Regarding claim 34, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose responsive to the signal indicating that user behaviors might have changed, develop at least one new model.
Maughan discloses responsive to the signal indicating that user behaviors might have changed, develop at least one new model (Figure 8, Element 806; “retrain the model” discloses retrain at least one model based on a detected drift phenomenon, resulting in a new model; and [0049]).
The motivation to combine Sampaio and Maughan is the same as discussed above with respect to claim 1.


Regarding claim 35, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose responsive to the signal indicating that user behaviors might have changed, create at least one new feature for at least one model.
Maughan discloses responsive to the signal indicating that user behaviors might have changed, create at least one new feature for at least one model ([0096-0098]; a new feature is created for the model when retraining the model based on a feature’s relative importance ranking).
The motivation to combine Sampaio and Maughan is the same as discussed above with respect to claim 1.

Regarding claim 36, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose responsive to the signal indicating that user behaviors might have changed, input data to at least one feature service.
Maughan discloses responsive to the signal indicating that user behaviors might have changed, input data to at least one feature service ([0096-0098]; the feature service being the feature ranking service).


Regarding claim 37, the rejection of claim 1 is incorporated and Sampaio further discloses responsive to the signal indicating that user behaviors might have changed, generate an alert that user behaviors might have changed ([0035]; “The signal evolves over time as model scores corresponding to the data stream change. If the signal is larger than the threshold, an alarm is triggered as further described with respect to FIG. 2. Unlike the model in FIG. 1B, which detects an attack for scores 104 but not scores 102, the automatic model monitoring in FIG. 1C detects both attacks because the signal at A and the signal at B exceed the threshold. In various embodiments, when an alarm is triggered, a process for determining an explanation is performed as further described with respect to FIG. 9”).

Regarding claim 38, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose responsive to the signal indicating that user behaviors might have changed, re-deploy in production at least one default model.
Maughan discloses responsive to the signal indicating that user behaviors might have changed, re-deploy in production at least one default model (Figure 8, Element 806; “retrain the model” discloses retrain at least one model based on a detected drift phenomenon, resulting in, under a broadest reasonable interpretation of the claim language, a re-deployed default model and [0049]).


Regarding claim 39, the rejection of claim 1 is incorporated but Sampaio fails to explicitly disclose responsive to the signal indicating that user behaviors might have changed, change at least one feature of at least one model.
Maughan discloses responsive to the signal indicating that user behaviors might have changed, change at least one feature of at least one model ([0096-0098]; a new feature is created or changed for the model when retraining the model based on a feature’s relative importance ranking).
The motivation to combine Sampaio and Maughan is the same as discussed above with respect to claim 1.

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being obvious over Sampaio in view of Maughan and further in view of Norouzi et al (US 20200034435 A1, hereinafter “Norouzi”).

Regarding claim 4, the rejection of claims 1 and 3 are incorporated but Sampaio fails to explicitly disclose wherein the deep learning system comprises: at least a first layer of long short-term memory (LSTM) units for monitoring raw data, feature data, and pipeline data from a data lineage infrastructure; at least a second layer of LSTMs for monitoring model data; at least a third layer of LSTMs for providing an overall monitor of the two previous layers to an attention layer; the attention layer which adjusts its weights assigned to the inputs from the previous overall monitor; and a softmax classifier for receiving input from the attention layer and outputting respective probabilities for plural actions.
Norouzi discloses wherein the deep learning system comprises: at least a first layer of long short-term memory (LSTM) units for monitoring raw data, feature data, and pipeline data from a data lineage infrastructure; at least a second layer of LSTMs for monitoring model data; at least a third layer of LSTMs for providing an overall monitor of the two previous layers to an attention layer; the attention layer which adjusts its weights assigned to the inputs from the previous overall monitor; and a softmax classifier for receiving input from the attention layer and outputting respective probabilities for plural actions (Figures 1 and 4; and [0072]; “The decoder neural network processes the LSTM output through a softmax output layer to generate a respective score, e.g., a respective probability, for each output token in the vocabulary of output tokens (step 406).”).
Sampaio, Maughan, and Norouzi are analogous art because all are concerned with machine learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sampaio and Maughan to use a multi-layer LSTM structure and a softmax classifier, as disclosed by Maughan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would better provide for text translation (Norouzi; Abstract).

Regarding claim 6, the rejection of claims 1, 3, and 4 are incorporated and Sampaio further discloses wherein the sequence model is off-line, and inputs to the sequence model include daily model effectiveness metric, model meta-data metrics, daily feature distribution statistics, daily raw data distribution, and pipeline monitoring data ([0028]-[0036] and Figure 1A-1C and Figure 2).

Regarding claim 7, the rejection of claims 1, 3, 4, and 6 are incorporated but Sampaio fails to explicitly disclose wherein the sequence model is configured to output a highest probability generated by the softmax classifier of one or more of no action, automatically retrain at least one model, develop at least one new model, create at least one new feature, add data, and indicate change in user behavior.
Norouzi discloses wherein the sequence model is configured to output a highest probability generated by the softmax classifier of one or more of no action, automatically retrain at least one model, develop at least one new model, create at least one new feature, add data, and indicate change in user behavior ([0008]; “In some of these aspects, the decoder subsystem comprises: a decoder neural network, the decoder neural network comprising: a plurality of LSTM layers arranged in a stack one on top of the other and configured to, for each of a plurality of positions in the output sequence: receive an attention context vector and the output token at a preceding position in the output sequence, and process the attention context vector and the token at the preceding position in the output sequence to generate an LSTM output for the position, and a softmax output layer, the softmax output layer configured to, for each of the plurality of positions, receive the LSTM output for the position and to generate a respective score for each output token in a vocabulary of output tokens” and [0072]).
The motivation to combine Sampaio, Maughan, and Norouzi is the same as discussed above with respect to claim 4.

Regarding claim 8, the rejection of claims 1, 3, and 4 are incorporated and Sampaio further discloses wherein the sequence model is online, and inputs to the sequence model include one or more of hourly model performance, online model meta-data metrics, feature deployment status indicating that all features are available to the model, and online feature meta-data metrics ([0028]-[0036] and Figure 1A-1C and Figure 2).

Regarding claim 9, the rejection of claims 1, 3, 4, and 8 are incorporated but Sampaio fails to explicitly disclose wherein the sequence model is configured to output a highest probability generated by the softmax classifier of one or more of no action, re-deploy a default model, request a change to model features, and indicate change in user behavior.
Norouzi discloses wherein the sequence model is configured to output a highest probability generated by the softmax classifier of one or more of no action, re-deploy a default model, request a change to model features, and indicate change in user behavior ([0008]; “In some of these aspects, the decoder subsystem comprises: a decoder neural network, the decoder neural network comprising: a plurality of LSTM layers arranged in a stack one on top of the other and configured to, for each of a plurality of positions in the output sequence: receive an attention context vector and the output token at a preceding position in the output sequence, and process the attention context vector and the token at the preceding position in the output sequence to generate an LSTM output for the position, and a softmax output layer, the softmax output layer configured to, for each of the plurality of positions, receive the LSTM output for the position and to generate a respective score for each output token in a vocabulary of output tokens” and [0072]).
The motivation to combine Sampaio, Maughan, and Norouzi is the same as discussed above with respect to claim 4.


Allowable Subject Matter

Claim 5 would be allowable upon a proper overcoming of the 35 USC § 112(b) rejection of the claim.

Response to Arguments

Applicant’s arguments and amendments, filed on 2/5/2021, with respect to the 35 USC § 101 rejection of claim 1 have been fully considered and are persuasive.  In view of the 2019 PEG, claim 1 is not directed towards mental processes as the limitation “responsive to determining that a change is associated with the model quality metric associated with the first prediction model, generating a signal to cause the computer-

Applicant’s arguments, filed on 2/5/2021, with respect to the 35 USC § 112(b) rejection of claims 1-9 have been fully considered and are persuasive only with respect to the amendments to claims 1 and 3, but not with respect to claim 5.  On page 13, third paragraph of the remarks, filed on 2/5/2021, Applicant argues that “it is believed that the skilled artisan would readily understand the terms of the equation in the context of the accompany equations and description”.  Examiner respectfully disagrees.  As mentioned in the 112b rejection above, the equation in claim 5 discloses variables which are not defined. For example, it is not known what t(prime) is, what c(superscpript t) is, or what T is. Please explain what these variables are.  These variables must be defined in the claim itself.  Accordingly, the 35 USC § 112(b) rejection of claim 5 stands.  Claims 1-9 and 32-39 remain rejected under 35 USC § 112(b) as claim 1 now recites “the computer-implemented decision tree”, which lacks antecedent basis as discussed in the 112b rejection above.

Beginning on page 13, fifth paragraph of the Remarks, filed on 2/5/2021, Applicant further argues that Sampaio is “not prior art to the instant application”, “none of the computer components in relied-upon paragraph 24 of Sampaio appear in the provisional”, “the first and third sentences of relied-upon paragraph 28 do not appear to be supported in the provisional, nor does much of relied-upon paragraph 34”, and 
.  Examiner respectfully disagrees.  First, Sampaio is properly characterized as prior art because the provisional from which the reference claims priority discloses and provides sufficient support for the claim language of the non-provisional Sampaio application.  For instance, at least section 3, algorithm 1, and section 4 of the Sampaio provisional application description provide support not only for the claim language of the non-provisional Sampaio reference, but also provide support for paragraphs 24, 28, and 34 of the written description of the Sampaio non-provisional application.  Further, section 4 of the Sampaio provisional provides inherent support for the computer components of the non-provisional, as the experiments of the provisional are inherently performed using generic computer components.  Additionally, algorithm 1 and section 3 of the Sampaio provisional provide support for paragraphs 28 and 34 and the claim language of the Sampaio non-provisional.  Because the Sampaio non-provisional claims priority to the Sampaio provisional, the Sampaio provisional provides adequate disclosure for the claim language and written description of the Sampaio non-provisional, and because the Sampaio provisional was filed (5/13/2019) before the effective filing date of the present application (7/15/2019), the Sampaio reference therefore qualifies as prior art.  Accordingly, Applicant’s argument are not persuasive, 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                           

/KAMRAN AFSHAR/           Supervisory Patent Examiner, Art Unit 2125